


Exhibit 10.22

 

ROBERT HALF INTERNATIONAL INC.

 

Stock Option Plan for Field Employees

 

(As Amended and Restated Effective July 24, 2002)

 

                1.             Purposes.  The principal purposes of the Robert
Half International Inc. Stock Option Plan for Field Employees (the “Plan”) are: 
(a) to improve individual employee performance by providing long-term incentives
and rewards to employees of the Company, (b) to assist the Company in
attracting, retaining and motivating employees with experience and ability, and
(c) to associate the interests of such employees with those of RHII’s
stockholders.

 

                2.             Definitions.  Unless the context clearly
indicates otherwise, the following terms, when used in this Plan, shall have the
meanings set forth below:

 

                (a) “Common Stock” or “Stock” means RHII Common Stock, par value
$.001 per share.

 

                (b) “Administrator” means the Board of Directors of RHII or a
committee of one or more directors appointed by the Board.

 

                (c) “Company” means Robert Half International Inc., its
divisions and direct and indirect subsidiaries.

 

                (d) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

                (e) “Fair Market Value” means the closing sales price on the New
York Stock Exchange or the NASDAQ National Market System, as the case may be, on
the date the value is to be determined as reported in The Wall Street Journal
(Western Edition).  If there are no trades on such date, the closing price on
the latest preceding business day upon which trades occurred shall be the Fair
Market Value.  If the Stock is not listed in the New York Stock Exchange or
quoted on the NASDAQ National Market System, the Fair Market Value shall be
determined in good faith by the Administrator.

 

                (f) “Grant Date” means the effective date on which an Option is
granted under the Plan.

 

                (g) “Option” or “Stock Option” means a right granted under the
Plan to an Optionee to purchase shares of Common Stock at a fixed price for a
specified period of time.

 

                (h) “Option Price” means the price at which a share of Common
Stock covered by an Option granted hereunder may be purchased.

 

--------------------------------------------------------------------------------


 

                (i) “Optionee” means an eligible employee of or consultant to
the Company who has received a Stock Option granted under the Plan.

 

                (j) “RHII” means Robert Half International Inc., a Delaware
corporation.

 

                2.             Administration.  The Plan shall be administered
by the Administrator, which shall have full power and authority to administer
and interpret the Plan and to adopt such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan as the
Administrator deems necessary or advisable.  The Administrator’s powers include,
but are not limited to (subject to the specific limitations described herein),
authority to determine the employees to be granted Options under the Plan,
determine the size and applicable terms and conditions of grants to be made to
such employees, determine the time when Options will be granted and authorize
grants to eligible employees.  Any guidelines that may be adopted from time to
time by the Administrator shall be advisory only and shall not be binding upon
the Administrator.

 

                The Administrator’s interpretations of the Plan, and all actions
taken and determinations made by the Administrator concerning any matter arising
under or with respect to the Plan or any Options granted hereunder, shall be
final, binding and conclusive on all interested parties.  To the extent
permitted by applicable law, the Administrator may delegate authority to one or
more individuals or subcommittees, such delegation to be subject to such terms
and conditions as the Administrator in its discretion shall determine.  The
Administrator may as to all questions of accounting rely conclusively upon any
determinations made by the independent public accountants of the Company.

 

                3.             Stock Available for Options.  The shares that may
be delivered or purchased under the Plan shall not exceed an aggregate of
22,140,000 shares of Common Stock, subject to any adjustments which may be made
pursuant to Section 10 hereof.  Shares of Stock used for purposes of the Plan
may be either shares of authorized but unissued Common Stock or treasury shares
or both.  Stock covered by Options which have terminated or expired prior to
exercise or have been surrendered or cancelled shall be available for further
option hereunder.

 

                4.             Eligibility.  All those employees of or
consultants to the Company as shall be determined from time to time by the
Administrator shall be eligible to participate in the Plan, provided, however,
that no individual who is subject to Section 16 of the Exchange Act with respect
to transactions in the Company’s securities may be granted an option.

 

                5.             Terms and Conditions of Options.  Each Option
granted hereunder shall be in writing and shall contain such terms and
conditions as the Administrator may determine, subject to the following:

 

                (a) Price.  The Option Price shall be not less than 85% of the
Fair Market Value of Common Stock on the Grant Date.

 

--------------------------------------------------------------------------------


 

                (b) Term and Exercise Dates.  Options granted hereunder shall
have a term of no longer than ten years from the Grant Date. A grant of Options
may vest and become exercisable in installments; provided, however, that no
Option shall become exercisable until six months following the Grant Date of
such Option.  However, Stock Options must be exercised for full shares of Common
Stock.  To the extent that Stock Options are not exercised when they become
initially exercisable, they shall be carried forward and be exercisable until
the expiration of the term of such Stock Options, subject to the provisions of
Section 5(e) and 9 hereof.  An option granted to an eligible employee pursuant
to this Plan shall automatically expire if, within six months after its grant,
the recipient of such option becomes subject to Section 16 of the Exchange Act
with respect to transactions in the Company’s securities.

 

                (c) Exercise of Option.  To exercise an Option, the holder
thereof shall give notice of his or her exercise to the Company, specifying the
number of shares of Common Stock to be purchased and identifying the specific
Options that are being exercised.  From time to time the Administrator may
establish procedures relating to effecting such exercises.  No fractional shares
shall be issued as a result of exercising an Option.  An Option is exercisable
during an Optionee’s lifetime only by the Optionee or Optionee’s guardian or
legal representative.

 

                (d) Payment of Option Price.  The purchase price for Options
being exercised must be paid in full at time of exercise.  Payment shall be by
cash or check. In addition, in order to enable the Company to meet any
applicable foreign, federal (including FICA), state and local withholding tax
requirements, an Optionee shall also be required to pay the amount of tax to be
withheld.  No share of stock will be delivered to any Optionee until all such
amounts have been paid.  In the event that withholding taxes are not paid within
the specified time period, to the extent permitted by law the Company shall have
the right, but not the obligation, to cause such withholding taxes to be
satisfied by reducing the number of shares of stock deliverable or by offsetting
such withholding taxes against amounts otherwise due from the Company to the
Optionee.  If withholding taxes are paid by reduction of the number of shares
deliverable to Optionee, such shares shall be valued at the Fair Market Value as
of the date of exercise.

 

                (e) Effect of Termination of Employment or Service.  (1)  All
Options then held by the Optionee which are exercisable at the date of
termination of employment or service shall continue to be exercisable by the
Optionee, or, if applicable, Optionee’s estate, until the earlier of 30 days
after such date or the expiration of such Options in accordance with their
terms, unless the Administrator shall determine otherwise.  All Options which
are not exercisable at the date of termination of employment or service shall
automatically terminate and lapse, unless the Administrator shall determine
otherwise.  Notwithstanding the foregoing, if exercise of an Option during the
30-day period described in the first sentence would subject the Optionee to
liability under Section 16 of the Exchange Act, such Option shall be exercisable
until the earliest of (a) its normal termination date and (b) seven months after
the last transaction in Common Stock by the Optionee prior to termination.

--------------------------------------------------------------------------------


 

                (2)  Notwithstanding anything in Section 5(e)(1) hereof to the
contrary, if an Optionee’s employment shall terminate by reason of Retirement
(as defined herein), then any New Option held by such Optionee outstanding on
the date of termination of employment shall remain outstanding until the
earliest of (a) its exercise, (b) its original option term, (c) its forfeiture
pursuant to Section 5(f) hereof, or (d) its buy out pursuant to Section 9
hereof, unless otherwise determined by the Administrator at the time of grant. 
Any vesting or other passage of time requirements relating to exercisability of
the New Option shall remain in effect, unless otherwise determined by the
Administrator at the time of grant.  As used herein, Retirement shall mean any
voluntary termination by Optionee of employment with Company on or after the
later to occur of (a) Optionee’s 55th birthday, or (b) the 20th anniversary of
Optionee’s first day of service with the Company as a full-time employee.  As
used herein, New Option shall refer to any Option granted on or after May 3,
2001.

 

                (f) Misconduct.  In the event that the Administrator determines
in good faith that an Optionee has (i) used for profit, or materially harmed the
Company by disclosing to unauthorized persons, confidential information or trade
secrets of the Company, (ii) materially breached any contract with, or
materially violated any fiduciary obligation to, the Company, or (iii) engaged
in unlawful trading in the securities of RHII or of another company based on
nonpublic information gained as a result of that Optionee’s employment with the
Company, then, effective as of the date notice of such misconduct is given by
the Administrator to the Optionee, that Optionee shall forfeit all rights to any
unexercised Options granted under the Plan and all of that Optionee’s
outstanding Options shall automatically terminate and lapse, unless the
Administrator shall determine otherwise.

 

                (g) Nontransferability of Options.  During an Optionee’s
lifetime, his or her Options shall not be transferrable and shall only be
exercisable by the Optionee and any purported transfer shall be null and void. 
Options are not transferable except by will or by the laws of descent and
distribution.

 

                6.             Amendment.  The Administrator may, at any time,
amend, suspend or terminate the Plan, in whole or in part, provided that no such
action shall adversely affect any rights or obligations with respect to any
grants theretofore made hereunder.  The Administrator may amend the terms and
conditions of outstanding Options, provided, however, that (i) no such amendment
shall be adverse to the holders of the Options, (ii) no such amendment shall
extend the term of an Option, and (iii) the amended terms of the Option would be
permitted under this Plan.

 

                7.             Foreign Employees.  Without amending the Plan,
the Administrator may grant Options to eligible employees or consultants who are
foreign nationals on such terms and conditions different from those specified in
this Plan as may in the judgment of the Administrator be necessary or desirable
to foster and promote achievement of the purposes of the Plan, and, in
furtherance of such purposes the Administrator may make such modifications,
amendments, procedures, subplans and the like as may be necessary

 

--------------------------------------------------------------------------------


 

or advisable to comply with provisions of laws in other countries in which the
Company operates or has employees.

 

                8.             Registration, Listing and Qualification of
Shares.  Each Option shall be subject to the requirement that if at any time the
Administrator shall determine that the registration, listing or qualification of
the shares covered thereby upon any securities exchange or under any foreign,
federal, state or local law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the purchase of shares thereunder, no such
Option may be exercised unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Administrator.  Any person exercising an
Option shall make such representations and agreements and furnish such
information as the Administrator may request to assure compliance with the
foregoing or any other applicable legal requirements.  RHII shall use its
reasonable best efforts to cause shares issued hereunder to be registered under
the Securities Act of 1933, as amended.

 

                9.             Buy Out of Option Gains.  The Administrator shall
have the right to elect, in its sole discretion and without the consent of the
holder thereof (subject to the last sentence of this paragraph), to cancel the
exercisable portion of any Option and pay to the Optionee the excess of the Fair
Market Value of the shares of Common Stock covered by such cancelled portion of
the Option over the Option Price of such cancelled portion of the Option at the
date the Administrator provides written notice (the “Buy Out Notice”) of its
intention to exercise such right.  Buy outs pursuant to this provision shall be
effected by RHII as promptly as possible after the date of the Buy Out Notice. 
Payments of buy out amounts may be made in cash, in shares of Common Stock, or
partly in cash and partly in Common Stock, as the Administrator deems
advisable.  To the extent payment is made in shares of Common Stock, the number
of shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a share of Common Stock at the date of the Buy Out
Notice.  In no event shall RHII be required to deliver a fractional share of
Common Stock in satisfaction of this buy out provision.  Payments of such buy
out amounts shall be made net of any applicable foreign, federal (including
FICA), state and local withholding taxes.  Notwithstanding the foregoing, no buy
out may be effected (a) until at least six months after the Grant Date of the
subject option, and (b) without the consent of the Optionee if the Optionee is
generally required to file reports pursuant to Section 16(a) of the Exchange Act
with respect to his transactions in the Common Stock.

 

                10.           Adjustment for Change in Stock Subject to Plan. 
In the event of any change in the outstanding shares of Common Stock by reason
of any stock split, stock dividend, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, such
equitable adjustments may be made in the Plan and the Options granted hereunder
as the Administrator determines are necessary or appropriate, including, if
necessary, an adjustment in the number of shares and prices per share applicable
to Options then outstanding and in the number of shares which are

 

--------------------------------------------------------------------------------


 

reserved for issuance under the Plan.  Any such adjustment shall be conclusive
and binding for all purposes of the Plan.

 

                11.           No Rights to Options or Employment.  No employee
or other person shall have any claim or right to be granted an Option under the
Plan.  Receipt of an Option under the Plan shall not give an Optionee any rights
to receive any other grant under the Plan.  An Optionee shall have no rights to
or interest in any Option except as set forth herein.  Neither the Plan nor any
action taken hereunder shall be construed as giving any Optionee any right to be
retained in the employ or service of the Company.

 

                12.           Rights as Shareholder.  An Optionee under the Plan
shall have no rights as a holder of Common Stock with respect to Options granted
hereunder, unless and until certificates for shares of Common Stock are issued
to such Optionee.

 

                13.           Other Actions.  This Plan shall not restrict the
authority of the Administrator or of RHII, for proper corporate purposes, to
grant or assume stock options, other than under the Plan, to or with respect to
any employee or other person.

 

                14.           Costs and Expenses.  Except as provided in Section
5(d) hereof with respect to taxes, the costs and expenses of administering the
Plan shall be borne by RHII and shall not be charged to any grant nor to any
employee receiving a grant.

 

                15.           Plan Unfunded.  The Plan shall be unfunded. 
Except for reserving a sufficient number of authorized shares to the extent
required by law to meet the requirements of the Plan, RHII shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any grant under the Plan.

 

                16.           Governing Law.  This Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

                17.           Indemnification of Administrator.  Members of the
group constituting the Administrator, and any person acting pursuant to a
delegation of authority therefrom, shall be indemnified for actions with respect
to the Plan to the fullest extent permitted by the Certificate of Incorporation,
as amended, and the By-laws of the Company and by the terms of any
indemnification agreement that has been or shall be entered into from time to
time between the Company and any such persons.

 

 

--------------------------------------------------------------------------------

